PER CURIAM.
We affirm appellant’s conviction and sentence for first degree murder and also affirm his conviction for armed robbery. We reverse his sentence for armed robbery given that the trial court failed to employ the sentencing guidelines contrary to section 921.001(4)(a), Florida Statutes (1989). We remand for the trial court to resentence appellant within the recommended guidelines range. See Pope v. State, 561 So.2d 554 (Fla.1990).
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
DELL, GUNTHER, JJ., and WALDEN, JAMES C. (Retired), Associate Judge, concur.